J-S69017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: INVOLUNTARY TERMINATION OF                IN THE SUPERIOR COURT OF
PARENTAL RIGHTS TO M.A.S.W., JR.,                      PENNSYLVANIA
A/K/A M.A.W., JR., A MINOR




APPEAL OF: C.L.W., MOTHER

                                                      No. 617 MDA 2016


                Appeal from the Decree entered March 15, 2016,
                 in the Court of Common Pleas of Berks County,
                        Orphans' Court, at No(s): 84435.


BEFORE: STABILE, J., DUBOW, J., and PLATT, J.*

MEMORANDUM BY DUBOW, J.:                          FILED OCTOBER 06, 2016

        C.L.W. (“Mother”) appeals from the Decree involuntarily terminating

her parental rights to M.A.W., Jr., (“Child”) pursuant to the Adoption Act, 23

Pa.C.S. § 2511(a) and (b). Concluding that her appeal is frivolous, Mother’s

counsel has filed an application to withdraw. We grant counsel’s application

to withdraw, and affirm the Decree terminating Mother’s parental rights.

SUMMARY OF FACTS AND PROCEDURAL HISTORY

        Mother has had a long history with Berks County Children and Youth

Services (“the Agency”), beginning when she herself was a child. In March

2008, at the age of fourteen and while in foster care, Mother gave birth to
____________________________________________


*
    Retired Senior Judge Assigned to the Superior Court.
J-S69017-16



her first child, a son.   Due to issues with Mother’s inability and, at times

refusal to parent, the child was removed from her care.      On January 10,

2013, Mother executed an affidavit of consent to the child’s adoption.

      In November 2012, Mother gave birth to her second child, a daughter.

Because Mother had not remediated ongoing concerns regarding her

unstable housing, mental health, drug abuse, and lack of appropriate

parenting skills, the child was promptly removed from Mother’s care.

Thereafter, Mother made minimal effort to engage in services and missed

many appointments. Although at times Mother would state she would take

certain steps towards her goals, she never followed through.             Several

evaluations conducted throughout Mother’s involvement with the Agency all

indicated that Mother (1) had a consistent pattern of seeking partners who

were abusive or drug-involved; and (2) needed to engage in long-term

mental health treatment. Mother’s parental rights to her second child were

involuntarily terminated on August 14, 2013.

      While she was pregnant with Child, the subject of this appeal, Mother

experienced physical and emotional abuse from M.A.W., Sr., (“Father”). In

March 2015, Mother gave birth to Child. At the hospital, Mother and Father

had a heated argument, which culminated in Father’s spitting in Mother’s

face and hospital security becoming involved.          As a result of this

confrontation, Mother suffered a panic attack. Given her prior involvement

with the Agency, there were immediate concerns regarding her ability to




                                     -2-
J-S69017-16



parent and to keep Child safe. The Agency obtained immediate emergency

custody of Child.

        The Orphans’ Court subsequently adjudicated Child dependent and

awarded custody to the Agency for placement purposes. The court ordered

the primary goal to be adoption with a concurrent goal of return to the most

appropriate parent.       The court ordered Mother to participate in services

including parenting education, visitation, domestic violence evaluation and

treatment, mental health treatment, casework services, and to establish and

maintain stable and appropriate housing and income.1 The court found that

aggravated circumstances existed because Mother’s parental rights to her

second child had been involuntarily terminated.

        At the first permanency review hearing on August 18, 2015, the court

found    that   Mother     had   made     no   progress   toward   remediating   the

circumstances that had led to Child’s placement.           Mother and Father had

been offered casework services on an as-requested basis. However, they

often failed to attend sessions after they requested them, and argued with

one another and the Agency’s staff when they did attend.               In individual

counseling sessions, Mother expressed feelings of depression and agreed

that Father was violent, physically and verbally abusive, controlling, and not


____________________________________________


1
  These same goals were established for Father. The Orphans’ Court granted
the Agency’s subsequent petition to terminate his parental rights. Father did
not appeal.



                                           -3-
J-S69017-16



appropriate for her or Child.   She nonetheless made excuses for him and

otherwise justified his behavior.

      On September 22, 2015, the Agency filed a petition to terminate the

parental rights of Mother (“TPR petition”) pursuant to 23 Pa.C.S. §

2511(a)(1), (2), and (5), and § 2511(b). Despite the receipt of notice of the

TPR petition, Mother continued to comply only minimally with her goals.

Mother   was   uncooperative    and   dishonest   in    her   drug   and   alcohol

evaluations.   She failed to accept responsibility for Child’s continuing

placement and placed blame on others, including the Agency’s staff.

      On February 3, 2016, the Agency informed Mother that it would be

requesting a hearing date on the TPR petition.         Later that month, Mother

confirmed the Agency’s suspicions that she was pregnant with her second

child with Father. On doctor’s orders, Mother stopped taking medication

prescribed to treat her mental health issues.

      Despite domestic violence issues which prompted her to inform the

Agency on several occasions that the she was leaving Father, she resided

with him until February 19, 2016, and left him only after learning that he

had been unfaithful.    Mother began residing at a Berks Women in Crisis

shelter, then obtained housing on March 1, 2016, through Berks Counseling

Center’s transitional housing program. Mother did not consistently begin to

seek domestic violence treatment until January 2016, and, at the time of the

TPR hearing, had yet to achieve any of her goals.




                                      -4-
J-S69017-16



     At the beginning of TPR Hearing on March 14, 2016, Mother’s counsel

informed the court that because Mother had “started to resolve a lot of her

issues,” she was “requesting the Court to consider giving a three-month

delay in having the termination hearing in order to allow [Mother] to

continue with all of her services.” N.T., 3/14/16, at 23. The Orphans’ Court

deferred decision on Mother’s request and heard evidence regarding the

Agency’s TPR petition.   The Agency presented the testimony of an expert

regarding domestic violence and mental health, and the adoption caseworker

who had worked with Mother. Mother testified on her own behalf. At the

conclusion of the hearing, the Orphans’ Court denied Mother’s request for a

continuance and took the TPR petition under advisement.             By Decree

entered March 15, 2016, the court terminated Mother’s parental rights.

     Mother timely appealed.

ISSUES ON APPEAL

     Mother raises the following issues on appeal:

        1. Did the [Orphans’] Court err by terminating [Mother’s]
           parental rights because [the Agency] did not establish
           by clear and convincing evidence that [Mother’s]
           parental rights should be terminated pursuant to [the]
           Pennsylvania Adoption Act, 23 Pa.C.S.A. §2511(a)(1)?

        2. Did the [Orphans’] Court err by terminating [Mother’s]
           parental rights by failing to consider Mother’s
           presentation of evidence that she had remedied
           conditions leading to [Child’s] placement based on the
           grounds for involuntary termination set forth in 23
           Pa.C.S.A. §2511(a)(2)?

        3. Did the [Orphans’] Court err by terminating [Mother’s]
           parental rights by abusing its discretion in failing to take

                                     -5-
J-S69017-16


              into consideration [Mother’s] presenting evidence that
              she remedied the circumstances for which [Child] had
              been removed from her care and the strides she made
              post filing [of the TPR petition] on September 15, 2015
              when [the Orphans’] Court had consolidated [the TPR
              hearing] with [the] Permanency Review Hearing?

Mother’s Brief at 3. We will address these claims together.

COUNSEL’S APPLICATION TO WITHDRAW

       On June 28, 2016, 2013, Mother’s counsel filed an application to

withdraw as counsel and an Anders2 brief.        We begin by addressing the

motion to withdraw before reaching the merits of the issues raised in the

Anders brief.      See Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.

Super. 2005) (quoting Commonwealth v. Smith, 700 A.2d 1301, 1303

(Pa. Super. 1997)) (stating, “[w]hen faced with a purported Anders brief,

this Court may not review the merits of the underlying issues without first

passing on the request to withdraw”).

       In In re V.E., 611 A.2d 1267, 1275 (Pa. Super. 1992), this Court

extended the Anders principles to appeals involving the termination of

parental rights. We stated that counsel appointed to represent an indigent

parent on a first appeal from a decree involuntarily terminating parental

rights may, after a conscientious and thorough review of the record, petition

this Court for leave to withdraw representation and must submit an Anders

____________________________________________


2
  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967).



                                           -6-
J-S69017-16


brief.    Id. at 1275.    To withdraw pursuant to Anders, counsel must: 1)

petition the Court for leave to withdraw, certifying that after a thorough

review of the record, counsel has concluded the issues to be raised are

wholly frivolous; 2) file a brief referring to anything in the record that might

arguably support the appeal; and 3) furnish a copy of the brief to the

appellant and advise the appellant of his or her right to obtain new counsel

or to file a pro se brief to raise any additional points that the appellant

deems worthy of review.       In re V.E., 611 A.2d at 1273.      Thereafter, this

Court examines the record and determines whether the appeal is wholly

frivolous. Id.

         Our Supreme Court, in Commonwealth v. Santiago, 978 A.2d 349

(Pa. 2009), stated that an Anders brief must:

         (1) provide a summary of the procedural history and facts, with
         citations to the record;

         (2) refer to anything in the record that counsel believes arguably
         supports the appeal;

         (3) set forth counsel’s conclusion that the appeal is frivolous;
         and

         (4) state counsel’s reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of record,
         controlling case law, and/or statutes on point that have led to
         the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

         The Santiago Court reaffirmed the principle that indigents “generally

have a right to counsel on a first appeal, [but] . . . this right does not include


                                       -7-
J-S69017-16


the right to bring a frivolous appeal and, concomitantly, does not include the

right to counsel for bringing such an appeal.” Santiago, 978 A.2d at 357

(citation omitted). Our Supreme Court stated:

      In the Court’s view, this distinction gave meaning to the Court’s
      long-standing emphasis on an indigent appellant’s right to
      “advocacy.” . . . As the Court put it, “[a]lthough an indigent
      whose appeal is frivolous has no right to have an advocate make
      his case to the appellate court, such an indigent does, in all
      cases, have the right to have an attorney, zealous for the
      indigent’s interests, evaluate his case and attempt to discern
      nonfrivolous arguments.”

Santiago, 978 A.2d at 357-358 (citation omitted).           Mother’s counsel has

complied with all of the requirements of Anders/Santiago.              We thus

proceed to consider her assessment of Mother’s claims.

LEGAL ANALYSIS

      The standard of review in termination of parental rights cases requires

appellate courts “to accept the findings of fact and credibility determinations

of the trial court if they are supported by the record.” In re Adoption of

S.P., 47 A.3d 817, 826 (Pa. 2012). “If the factual findings are supported,

appellate courts review to determine if the trial court made an error of law

or abused its discretion.” Id. We may reverse a decision based on an abuse

of discretion only upon demonstration of “manifest unreasonableness,

partiality, prejudice, bias, or ill-will.”   Id.   We may not reverse, however,

merely because the record would support a different result. Id. at 826-827.

      We give great deference to trial courts that often have first-hand

observations of the parties spanning multiple hearings. In re T.S.M., 71

                                        -8-
J-S69017-16


A.3d 251, 267 (Pa. 2013). The Orphans’ Court is free to believe all, part, or

none of the evidence presented and is likewise free to make all credibility

determinations and resolve conflicts in the evidence. In re M.G., 855 A.2d
68, 73-74 (Pa. Super. 2004). In addition, in order to affirm the termination

of parental rights, this Court need only agree with any one subsection under

Section 2511(a). See, e.g., In re B.L.W. 843 A.2d 380, 384 (Pa. Super.

2004) (en banc).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of

the truth of the precise facts in issue.” Id. (citations omitted).

      Termination Pursuant to 2511(a)(1)

      Section 2511(a)(1) provides that the trial court may terminate

parental rights if the Petitioner establishes that for six months, the parent

demonstrated a settled intent to relinquish a parental claim or a refusal or

failure to perform parental duties:

      a)    The rights of a parent in regard to a child may be
            terminated after a petition filed on any of the following
            grounds:

           (1)   The parent by conduct continuing for a period of at
                 least six months immediately preceding the filing of

                                      -9-
J-S69017-16


                   the petition has evidenced a settled purpose of
                   relinquishing parental claim to a child or has
                   refused or failed to perform parental duties.

23 Pa.C.S. § 2511(a)(1). This Court has interpreted this provision as

requiring the Petitioner to demonstrate a settled intent to relinquish a

parental claim to a child or a refusal or failure to parent:

         To satisfy the requirements of section 2511(a)(1), the moving
         party must produce clear and convincing evidence of conduct,
         sustained for at least the six months prior to the filing of the
         termination petition, which reveals a settled intent to
         relinquish parental claim to a child or a refusal or failure to
         perform parental duties.
In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (internal citations

omitted).

         This Court has defined “parental duties” in general as the obligation to

affirmatively and consistently provide safety, security and stability for the

child:

            There is no simple or easy definition of parental duties.
            Parental duty is best understood in relation to the needs of
            a child. A child needs love, protection, guidance, and
            support. These needs, physical and emotional, cannot be
            met by a merely passive interest in the development of the
            child.   Thus, this Court has held that the parental
            obligation is a positive duty which requires affirmative
            performance. This affirmative duty … requires continuing
            interest in the child and a genuine effort to maintain
            communication and association with the child. Because a
            child needs more than a benefactor, parental duty requires
            that a parent exert himself to take and maintain a place of
            importance in the child’s life.

Id.

      Moreover, a parent must exercise reasonable firmness in resisting

obstacles placed in the path of maintaining the parent child relationship:

                                       - 10 -
J-S69017-16


        Parental duty requires that the parent act affirmatively
        with good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of his or her ability, even in difficult
        circumstances.     A parent must utilize all available
        resources to preserve the parental relationship, and must
        exercise reasonable firmness in resisting obstacles placed
        in the path of maintaining the parent-child relationship.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (internal citations

omitted).

     Most importantly, “parental rights are not preserved by waiting for a

more suitable or convenient time to perform one’s parental responsibilities

while others provide the child with her physical and emotional needs.” Id.

     In the instant case, the Orphans’ Court properly concluded that the

Agency met the requirements of Section 2511(a)(1).      The Orphans’ Court

found that, in the relevant period prior to the Agency’s filing of the TPR

Petition on September 22, 2015, Child had remained in placement, and

Mother had failed to meet her established goals. While recognizing Mother

had recently taken positive steps toward achieving an ability to parent, the

court concluded that Child’s need for permanency should not await Mother’s

attempt to reach her goals in the future:

        Mother [has] failed to perform [her] parental duties for a
        full year and [has] not remedied the conditions that led to
        Child’s placement. . . . Until recently, Mother failed to
        extricate herself from the abusive relationship with Father.
        She put her needs above Child’s.          She has yet to
        successfully complete domestic violence and mental health
        treatment, parenting education, and casework services.
        She has failed to obtain and maintain stable housing and
        income.     She has only recently entered transitional

                                    - 11 -
J-S69017-16


         housing and has stated no plan for what she is
         transitioning to.     Mother’s recent, short period of
         “independent” living has not been long enough to
         demonstrate that she is, or will remain, free of her cycle of
         abusive relationships. Mother remains at a high risk of
         returning to Father or another abusive relationship.
         Independent living will be difficult for her, especially since
         she has only part-time employment that does not provide
         an income sufficient to support herself, let alone Child too.

             Mother asked that she be given three months to show
         she is ready to have Child returned to her. The [Agency’s]
         testimony reflected that Mother would need a minimum of
         six months to demonstrate that has remedied the
         conditions that led to Child’s placement. Mother expects
         that her parental rights should for some reason be
         preserved until a time that is more suitable for her;
         however, she has already had a full year to comply with
         services and show she can keep herself and Child safe and
         has not done so. Allowing Mother another three to six
         months, or more, to remedy the conditions that led to
         Child’s   placement    is   not   reasonable  under   the
         circumstances and would not best serve the needs and
         welfare of Child.

Orphans’ Court Opinion, dated 5/25/16, at 8-9.

      Mother argues that the termination of her parental rights is not

supported by the evidence of record, because the Agency failed to meet its

burden under Section 2511(a)(1).         According to Mother, the evidence

presented during the TPR Hearing “failed to establish that [she] showed a

settled purpose, refused or failed to perform parental duties.” Mother’s Brief

at 20. Moreover, she asserts that her testimony demonstrates that “she has

shown effort and consistency in making progress with services required by

the [Orphans’ Court] and [the Agency] to remediate issues for which [Child]

came into care.” Id. at 17.



                                     - 12 -
J-S69017-16



      Our review of the record refutes Mother’s claims.         It was for the

Orphans’ Court, as a matter of credibility, to accord the weight to be given

Mother’s testimony. In re M.G., supra. Moreover, even if Mother is now

truly making strides toward her ability to parent, she presented no evidence

as to why she had made no progress toward her goals prior to that time.

Finally, we note that the Orphans’ Court was not to consider Mother’s efforts

made after the TPR petition was filed when considering termination under 23

Pa.C.S. section 2511(a)(1).       See 23 Pa.C.S. § 2511(b) (providing that

“[w]ith respect to any petition filed pursuant to subsection (a)(1), (6) or (8),

the court shall not consider any efforts by the parent to remedy the

conditions described therein which are first initiated subsequent to the giving

of notice of the filing of the [TPR Petition].”

      Accordingly, the court did not abuse its discretion in terminating

Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), and we need

not consider the other bases for termination under this section.           See

B.L.W., supra.

      Termination Pursuant to Section 2511(b)

      While Mother does not expressly challenge the termination of her

parental rights pursuant to 23 Pa.C.S. § 2511(b), we also agree with the

Orphans’ Court’s determination that the Agency met its burden under that

subsection, and that terminating Mother’s parental rights is in the best

interest of the Child. The court explained:




                                      - 13 -
J-S69017-16


        Child has been receiving his essential parental care,
        control, protection, and subsistence from a foster family
        for his whole life, and he is bonded with this family.
        Severing any bond that Child might have with [Mother] in
        favor of giving him a permanent, healthy, and safe home
        where his developmental, physical, and emotional needs
        will be met clearly is in his best interest.

Orphans’ Court Opinion, 5/25/16, at 8-9.

CONCLUSION

     In sum, our review of the record supports the conclusion by Mother’s

counsel that the claims Mother wished to raise on appeal are frivolous. We

agree with the Orphans’ Court’s conclusion that the Agency met its burden

of proving by clear and convincing evidence that Mother’s parental rights

should be terminated pursuant to 23 Pa.C.S. §§ 2511(a)(1) and 2511(b).

Accordingly, we grant Mother’s counsel’s application to withdraw and affirm.



     Application to Withdraw granted. Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/6/2016




                                   - 14 -